                            U N ITED STA TES D ISTRICT COU RT
                            SOU TH ERN D ISTRICT OF FLOY D A
                               CASE NO.16-21850-C1V-SE1TZ

JESU S BARRERA-AVILA,

              M ovant,

VS.

UN ITED STA TES OF AM ERICA ,

              Respondent.


  ORDER DISM TSSING M OTION PURSUANT TO 28U.S.C.#2255AS SUCCESSIVE
       THIS CAUSE isbeforetheCourtonM ovant'sM otionUnder28U.S.C.j2255to
Vacate,SetAside,orCorrectSentenceByaPerson inFederalCustody (DE 20j,an Addendum
thereto (DE 21),andtheGovernment'sResponse(DE 22j.A review ofthedocketinthismatter
indicatesthatM ovant'sM otion isasecondorsuccessivepetitionunderj2255andthatM ovant
hasnotobtained the necessary authorization from the Eleventh Circuitrequired tofile a

successivepetition.See28U.S.C.j2255(19.Consequently,thisCourtlacksjurisdiction to
considerM ovant'sM otion.SeeFarrisv.UnitedStates,333F.3d 1211,1216(11th Cir.2003)
(CiW ithoutauthorization,thedistrictcourtlacksjurisdictiontoconsiderasecondorsuccessive
  J

petition.').Accordingly,itis
       ORDERED thatM ovant'sM otionUnder28U.S.C.j2255toVacate,SetAside,or
CorrectSentenceByaPerson inFederalCustody gDE 20jisDISM ISSED.
       DONEAND ORDERED inMiami,Florida,this /.<'rdayorxovember,2018.

                                            PA T C1A A . E1 Z
                                            U N ITED STA TES D ISTRICT JU D GE

cc:    A llcounselofrecord/#r/ se parties
